Citation Nr: 0820677	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  07-24 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 20 percent for varicose 
veins of the left leg.


REPRESENTATION

Veteran represented by:	Armed Forces Service 
Corporation


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel 




INTRODUCTION

The veteran served on active duty from May 1976 to May 1996.

This matter comes before the Board of Veteran's Appeals 
(Board) from a March 2007 rating decision, which increased 
the veteran's disability rating for the varicose veins of his 
left leg from 10 percent to 20 percent.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that a 20 percent rating for his left 
leg varicose vein disability is insufficient and that he is 
entitled to a 40 percent disability rating based upon the 
applicable criteria of 38 C.F.R. § 4.104 Diagnostic Code (DC) 
7120 (2007).  In this case, the record is confusing as to 
whether the veteran has persistent edema.  The veteran's 
February 2006 VA treatment record reflects a notation of 
present large varicose veins of the left leg but no leg 
edema.  The veteran's January 2007 VA examination report 
reflects one notation of present but not persistent edema 
partially alleviated by rest, which may be a subjective 
report of medical history, and a second notation of the 
absence of edema.  Additionally, the veteran contends that in 
both February 2006 and January 2007 the treating medical 
professional neither examined his left leg or foot nor asked 
him to remove his pants, socks, or shoes to verify the 
presence or absence of edema.  Accordingly, clarification is 
needed regarding the absence or presence of edema and, if 
present, whether persistent.

In a January 2008 letter the veteran reported that he had 
received treatment that same month at a VA medical center for 
his left leg varicose veins and requested that these records 
be obtained and associated with his claim file.  Accordingly, 
on remand the RO should make an effort to obtain these 
records.

Under these circumstances, the case is REMANDED for the 
following action:

1.  Obtain the veteran's VA treatment 
records from January 2007 to the present.

2.  When the requested development has 
been completed, schedule the veteran for 
an examination of his left leg.  
Specifically, the examiner should note 
whether the veteran has edema in his left 
leg, and, if so, whether it is persistent; 
the examiner should also state whether the 
veteran has stasis pigmentation or eczema 
in his left leg; whether he has persistent 
ulceration in his left leg; and whether he 
has subcutaneous induration in his left 
leg.

3.  Upon completion of the above, the RO 
should readjudicate the claim.  If any 
benefit sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


